Title: To George Washington from William Peachey, March 1789
From: Peachey, William
To: Washington, George

 

Gentlemen
Richmond County [Va.] March 1789

I have served the Publeck in some or other Capacity ever since I was twenty years old, now forty years, without any Emolument except a Bounty of Land, as a field-Officer, under the Proclamation of the King of Great Britain in the Year 1763; during the late Revolution I never quitted an active part as far as my Health and Abilities did admit, nor untill after the new Constitution of America was ratified by the State of Virginia; through all which time I never held a post of Profitt or did I sollicit one. But having now two Sons whom I wou’d wish, by giving them liberal Education, to make usefull Citizens of the united States, and the Expences thereof exceeding my Finances, I am induced to sollicit your Honorable Body for the Appointment of Collector of Import duties on Rappahanock River. Altho advanced in Years, I may venture to say that my Powers are still equal to the Business. Shoud I be indulged with the Appointment, it may answer the good purpose afore mentioned and will oblige a faithful Citizen. I am, Gentlemen, with the most profound Respect your most obedt Servt

Willm PeacheyVirginia, Richmond Co.Rappahanock River

